DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Drawings
The drawings are objected to because:
A.  Figures 12A-12C comprises unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels
B.  Figure 7A comprises step S5 with the word “Execute” misspelled as “Execut”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/199155 to Ashforth et al. (Ashforth) in view of US Patent Application Publication 2014/0168056 A1 to Swaminathan et al. (Swaminathan).
As to claim 2, Ashforth discloses an information processing system for a head mounted display (Figs. 1, 15, Pg. 14, lines 11-12), comprising: a display (HMD Display) that displays an image (Pg. 14, lines 11-12); a camera (800) that captures an eye of a user (Pg. 14, lines 5-10); “a gaze detection unit (a gaze detection device 200 Fig. 11; [0028]) for detecting a gaze direction of an eye (which is disclosed on [0028] of the current application” (800, 810) that detects a gaze of the user viewing the image (Pgs. 14-15, 11-14); “a display processing unit (display processing unit 202 Fig. 11; [00057, 0064]) for displaying an image on the display (which is disclosed on [00057, 0064] of the current application” (810 and 820) that displays a plurality of window screens in the image (Pgs. 14-15, lines 1-4, 18-20); and “a specification unit (specification unit 222 Fig. 11; [0118-0119]) for specifying a window screen from a plurality of window screens(which is disclosed on [0118-0119] of the current application” (810 or 820) that specifies a window screen from the plurality of window screens (Pg. 14, lines 1-4, 18-20; Pg. 20, lines 27-28), wherein the display processing unit reads image data from the storage device 21 and displays an image (810 or 820) displays the specified window screen (1910, 1920) forward (brought forward menu item) and inward towards the center of a display corresponding to a range of field of view of the user (Figs. 15, 32-33, Pg. 14, lines 20-22, Pg. 20, line 35-Pg. 21, line 2).
Ashforth does not teach displays the specified window screen at a forefront of the plurality of window screens or at a center of a display area.
Swaminathan discloses the specified window screen (1004-5) at a forefront of the plurality of window screens (1004-1 to 1004-4) or at a center of a display area (408) (e.g. as a user's gaze lingers over one of the images of one of the participants such as 1004-5, the image of that participant can be expanded and centered in the display)(Fig. 10, Par. 72).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashforth with the teaching of 
Claim 5 is drawn to the method of using the corresponding system claimed in Claim 2 and is rejected for the same reasons of obviousness as detailed above.
As to claim 8, see claim 2.  Ashforth further discloses a non-transitory computer readable storage medium storing a computer program (Pg. 26, claim 18).
As to claim 3, Ashforth discloses the display processing unit displays the specified window screen in a larger size than the other window screens (Figs. 32-33, Pg. 20, line 35-Pg. 21, line 2).
As to claim 6 and 9, see claim 3.
As to claim 4, Ashforth discloses as modified the display processing unit (Ashforth’s 810, 820) (Ashforth’s Pgs. 14-15, lines 1-4, 18-20) displays the specified window screen (1004-5) at the center of the display area (408) (Swaminathan’s Fig. 10, Par. 72) and displays the window screens (1004-1 to 1004-6) other than the specified window screen (1004-5) around the specified window screen (1004-5)(e.g. as a user's gaze lingers over one of the images of one of the participants such as 1004-5, the image of that participant can be expanded and centered in the display) (Swaminathan’s Fig. 10, Par. 72).  It would have been obvious to one of ordinary skill in the art to have modified Ashforth with the teaching of Swaminathan to provide an improved augmented reality application as suggested by Swaminathan (Par. 5).
As to claims 7 and 10, see claim 4.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0182415 A1 to Sivan teaches a digital camera controlled based on gaze detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692